                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you.”

TO: WALMART INC., who may be served with process by serving its registered agent, C.T.
Corporation System and/or any other authorized officer or agent at 1999 Bryan St., Suite 900, Dallas,
TX 75201 or wherever he/she may be found


Greetings:
        You are hereby commanded to appear by filing a written answer to the Plaintiffs Original

Petition and Request for Disclosure at or before ten o’clock A.M. of the Monday next after the

expiration of twenty days after the date of service of this citation before the Honorable 210th Judicial

District Court, El Paso County, Texas, at the Court House of said County in El Paso, Texas.

          Said Plaintiffs Petition was filed in said court on this the 27th day of August, 2019 by Attorney at

Law, RODRIGO V RAMOS, 109 N OREGON 12TH FLOOR EL PASO TX 79901, in this case numbered

2019DCV3272 on the docket of said court, and styled:

                                                       ROSA BARRIENTES
                                                             VS
                                                        WALMART INC.

        The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff’s
Original Petition and Request for Disclosure, Plaintiffs Request for Admissions, First Set of
Interrogatories to Defendant and Request for Privilege Log, Plaintiffs First Request for Production
of Documents and Things to Defendant and Privilege Log, Jury Request accompanying this citation
and made a part hereof.

        The officer lexecuting this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

      Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 12th day of
September, 2019.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio!Ave, RM 103
El Paso, Texas 799.01

                                                               Attest:     NORMA FAVELA BARCELEAU                        District Clerk
                                                                               E! Paso County. 3fexas
                                                                                    //
                                                                                 is*
                                                               Bv:                                       1                      Deputy
                                                                                          Stephanie V. Aguilar
Rule 106: “-the citation shall be served by the officer delivering to each defandapfTin person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto."

                                                                                                           Cirtt-nl''
                                                                                                              <syT
                                                   RETURN


Came on hand on ^___                 day of                             ., 20____ at           o’clock
__ M., and executed in                                                  _ County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff’s Original
Petition and Request for Disclosure, Plaintiff’s Request for Admissions, First Set of
Interrogatories to Defendant and Request for Privilege Log, Plaintiff’s First Request for Production
of Documents and Things to Defendant and Privilege Log, Jury Request, at the following times and
places, to-wit:

          NAME                         DATE                           TIME              Place, and Course and Distance
                            MONTH       DAY       YEAR        Hour   Min.         ,M.             From Court House




And not executed as to the defendant,


The diligence used in finding said defendant, being
And the cause of failure to execute this process is:
And the information received as to the whereabouts of the said defendant, being
FEES—SERVING             copy          $                                                          _______Sheriff
                                                                                                   County, Texas
        Total                          $                 by                                       _____ _ Deputy


                                      CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to
                     _______________________ on the___                   day of
20        at          o’clock__ m. this copy of this instrument.
                                                                                                   _, Sheriff/Agent
                                                                                                   _County, Texas
                                                         <r


                                                  -I                  j ,j
                                                                                                     Deputy/Agent

SUBSCRIBED AND SWORN TO BEFORE ME$>n4hb^                             DAVjfe'F                             , 20.
                                   LTV

                      (SEAL)


                                                                NOTARY PUBLIC, STATE OF TEXAS
El Paso County - 210th District Court                                                              Filed 8/27/2019 3:23 PM
                                                                                                           Norma Favela Barceleau
                                                                                                                      District Clerk
                                                                                                                   El Paso County
                                                                                                                    2019DCV3272
                                    IN THE COUNTY COURT AT LAW NUMBER
                                           ____ JUDICIAL DISTRICT COURT
                                              EL PASO COUNTY, TEXAS

              ROSA BARRIENTES,                                  §
                                                                §
                      Plaintiff,                                §
                                                                §
              vs.                                               §    Cause No. 2019-DCV
                                                                §
              WALMART INC.,                                     §
                                                                §
                      Defendant.                                §

                     PLAINTIFF’S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

              TO THE HONORABLE JUDGE OF SAID COURT:

                      NOW COMES ROSA BARRIENTES (hereinafter referred to as “Plaintiff’), complaining

              of WALMART INC., (hereinafter referred to as “Defendant WALMART”), and for a cause of

              action would respectfully show the Court as follows:

                                                   I. DISCOVERY LEVEL

                      Pursuant to Rule 190, Plaintiff requests discovery in this case be conducted in Level III.

                                                         II. PARTIES

                      Plaintiff is a resident of El Paso County, Texas. The last three numbers of Plaintiff s social

              security number are 824.

                      Defendant WALMART INC. is a Delaware Corporation doing business in El Paso County,

              Texas and may be served with process by serving its registered agent, C. T. Corporation System

              and/or any other authorized officer or agent at 1999 Bryan St., Suite 900, Dallas, TX 75201 or

              wherever they may be found.

                                                          III. FACTS

                      The injuries and damages suffered by Plaintiff and made the basis of this action arose out
of an incident that occurred on or about April 3, 2019, in El Paso County, Texas. At such time

and place, Plaintiff was walking near the front of Defendant’s store when she slipped on vomit on

the floor and suffered injury. Defendant was aware of the spill prior to the incident but failed to

take remedial actions to clean the spill, warn customers or prevent the incident from occurring.

Plaintiff received injuries to her back, right arm, right shoulder, ankles and other parts of her body

as a result of the incident.

                                  IV. PREMISES LIABILITY

        While upon Defendant’s premises and under their control, Plaintiff suffered damages and

injuries caused by a dangerous condition on the premises, which Defendant actually knew or, in

the exercise of ordinary care, should have known existed.

        Defendant negligently caused or negligently permitted such condition to exist and

negligently failed to warn Plaintiff of the condition of the premises, despite the fact that Defendant

actually knew, or in the exercise of ordinary care, should have known of the existence of the

condition and that there was a likelihood of someone being injured as happened to Plaintiff.

                       V. NEGLIGENCE OF DEFENDANT WALMART

        Plaintiff alleges that the occurrence and Plaintiffs damages were proximately caused by

one or more of the following alternative theories of negligence on the part of Defendant

WALMART:

        1.      Negligent hiring, supervision and retention of its employees;
        2.      Failure to properly train and supervise its employees and agents;
        3.      Failure to establish and enforce safety rules and regulations;
        4.      Failure to maintain and exercise proper control and management of policies,
                procedures and protocols for the safety of customers;
        5.      Failing to warn invitees of the dangerous condition;
        6.      Failing to protect the safety of Plaintiff;
        7.      Failing to clean the area;
        8.      Failing to inspect;
        9.      Failure to pay attention;


Plaintiff’s Original Petition and Request for Disclosure                                 Page 2 of 5
        10.    Failure to install warning signs;
        11.    Failure to install cones
        12.    Failure to warn Plaintiff of the dangers;
        13.    Failure to use due care under the circumstances;
        14.    Failing to maintain the area in a reasonably safe condition;
        15.    Failure to provide warning;
        16.    Failure to keep aisles free from clutter;
        17.    Failure to perform regular sweeps of the aisles; and
        18.    Other negligence to be discovered during discovery.

       Each act and omission is other than what a reasonable person would have done under the

same or similar circumstances. As such, each negligent act and omission, whether taken singularly

or in any combination, was a proximate cause of Plaintiff s injuries and damages described below.

                                          VI. DAMAGES

       As direct and proximate result Defendant’s negligence, Plaintiff suffered bodily injuries,

and incurred expenses for medical care, attention and other expenses.          The expenses were

necessary for the care and treatment of injuries sustained by Plaintiff. The expenses incurred and

to be incurred are usual and customary for such services. Plaintiff will require further medical

care and attention and will incur reasonable and necessary medical expenses in the future. Plaintiff

was unable to work, lost wages and earning capacity, and will continue to suffer from a loss of

earning capacity in the future. Plaintiff was prevented from performing household duties and will

continue to be unable to perform them in the future. Plaintiff has suffered, and will continue to

suffer, pain and suffering. Plaintiff has suffered, and will continue to suffer, impairment to his

body. Plaintiff has suffered, and will continue to suffer, mental pain and anguish. Plaintiff has

suffered disfigurement.    Plaintiff will, in reasonable probability, suffer from pain, physical

impairment, mental anguish and loss of earning capacity in the future. Plaintiff has suffered total

damages that are within the jurisdictional limits of this Court.




Plaintiff’s Original Petition and Requestfor Disclosure                                Page 3 of 5
        Pursuant to T.R.C.P. 47, Plaintiff is required to plead the maximum amount of damages

sought; however, some damages are unliquidated and cannot be easily calculated in monetary

terms. In addition, discovery has not yet begun and the extent of Plaintiffs future damages are

still being determined. At this early stage of the proceedings, Plaintiff requests that the jury be

fair and reasonable in its determination of actual damages in an amount of over $200,000.00 but

no more than $1,000,000.00.

                                      VII. TRIAL EVIDENCE

        Plaintiff hereby notifies Defendant that Plaintiff intends to use Defendant’s discovery

answers and responses, including any evidence produced in response to such discovery, as

evidence in trial in accordance with such right and privileges established by Tex. R. Civ. P. 193.7.

                                       VIII. JURY REQUEST

        Plaintiff respectfully requests a trial by jury.

                               IX. REQUESTS FOR DISCLOSURE

        Pursuant to Rule 194, Defendant is requested to disclose within the time period set forth in

Tex. R. Civ. P. 194.3 the information or material described in Rule 194.2(a) - 194.2(1).

                                    X. PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer, and that on final trial, Plaintiff has judgment against Defendant for all relief

requested, for costs, pre-judgment and post judgment interest, and for such other relief, general

and special, at law or in equity, to which Plaintiff is entitled.




Plaintiff’s Original Petition and Request for Disclosure                                Page 4 of 5
                                                    Respectfully submitted,

                                                    Scherr & Legate, PLLC
                                                    Attorneys for Plaintiff
                                                    109N. Oregon, 12th Floor
                                                    El Paso, Texas 79901
                                                    (915) 544-0100 (Voice)
                                                    (915) 532-1759 (Facsimile)
                                                    RRamos@ScherrLegate.com

                                                    A/ Rodrigo V. Ramos
                                                    RODRIGO V. RAMOS
                                                    State Bar No. 00794494




Plaintiff’s Original Petition and Requestfor Disclosure                          Page 5 of 5
El Paso County - 210th District Court                                                              Filed 8/27/2019 3:23 PM
                                                                                                           Norma Favela Barceleau
                                                                                                                      District Clerk
                                                                                                                   El Paso County
                                                                                                                    2019DCV3272
                                    IN THE COUNTY COURT AT LAW NUMBER
                                           ____ JUDICIAL DISTRICT COURT
                                              EL PASO COUNTY, TEXAS

              ROSA BARRIENTES,                                   §
                                                                 §
                      Plaintiff,                                 §
                                                                 §
              vs.                                                §    Cause No. 2019-DCV
                                                                 §
              WALMART INC.,                                      §
                                                                 §-
                      Defendant.                                 §

                                        PLAINTIFF’S REQUEST FOR ADMISSIONS

                      TO:     DEFENDANT.

                      Pursuant to the Texas Rules of Civil Procedure, you are hereby requested to:

                      (!) Admit or deny each of the attached requests for admissions.

                      (2) In connection with the requests, make a written response, sign the same and deliver it

              to the attorney of record for the Plaintiff herein within 30 days after the date of service.

                      You are also instructed as follows:

                      (!) If you do not admit the truth of the facts stated in a request for admission, you must

              specifically deny the same describing in detail the facts upon which YOU rely to deny same, or

              state that you cannot either admit or deny same, setting forth in detail the reasons why you cannot

              truthfully either admit or deny such statements of fact.

                      (2) Each matter for which an admission is requested shall be deemed admitted unless your

              response is served on the undersigned attorney during the period of time set forth above. If you

              deny request for admission and the Plaintiff thereafter prove the truth of such matter, you may be

              ordered to pay the cost of proof, including Plaintiffs attorneys.

                      (3) Your failure to respond as required by the Federal Rules of Civil Procedure to these
requests within the time required may result in the imposition of sanctions.

                                                     Respectfully submitted,

                                                     Scherr & Legate, PLLC
                                                     Attorneys for Plaintiff
                                                     109 N. Oregon, 12th Floor
                                                     El Paso, Texas 79901
                                                     (915) 544-0100 (Voice)
                                                     (915) 532-1759 (Facsimile)
                                                     RRainos@ScherrLegate.com

                                                     /s/ Rodrigo V. Ramos
                                                     RODRIGO V. RAMOS
                                                     State Bar No. 00794494




Requestfor Admissions to Defendant                                                Page 2 of 4
                               REQUEST FOR ADMISSIONS

1.     Admit or deny Defendant did have actual or constructive knowledge that there was a
       substance1 and/or vomit present on the floor where Plaintiff was injured.

2.     Admit or deny the substance and/or vomit did pose an unreasonable risk of harm to the
       Plaintiff.

3.     Admit or deny the substance and/or vomit created a dangerous condition to Plaintiff.

4.     Admit or deny you did not exercise reasonable care in reducing or eliminating any risk of
       harm to the Plaintiff.           .

5.     Admit or deny your acts and/or omissions were a proximate cause of the Plaintiffs injuries.

6.    Admit or deny your acts and/or omissions were the sole proximate cause of the Plaintiffs
      occurrence and/or injuries.

7.     Admit or deny you failed to keep a proper lookout for Plaintiffs safety.

8.    Admit or deny Defendant’s failure to keep a proper lookout was a proximate cause of any
      injuries sustained by Plaintiff.

9.     Admit or deny Plaintiffs conduct was not a proximate cause of Plaintiff s injuries.

10.   Admit or deny whether you are aware of witnesses to this occurrence.

11.   Admit or deny Plaintiff suffered physical pain and suffering as a result of the occurrence.

12.   Admit or deny Plaintiff suffered medical expenses in the past as a result of the occurrence.

13.   Admit or deny Plaintiff will suffer medical expenses in the future as a result of the
      occurrence.

14.   Admit or deny Plaintiff suffered from physical impairment in the past as a result of the
      occurrence.

15.   Admit or deny Plaintiff will suffer from physical impairment in the future as a result of the
      occurrence.

16.   Admit or deny Plaintiff suffered from mental anguish in the past as a result of the
      occurrence.

17.   Admit or.deny Plaintiff will suffer from mental anguish in the future as a result of the
      occurrence.



Requestfor Admissions to Defendant                                                     Page 3 of 4
18.   Admit or deny that the substance and/or vomit Plaintiff slipped on had been on the floor
      for more than a minute.

19.   Admit or deny that the substance and/or vomit Plaintiff slipped on had been on the floor
      for more than two minutes.

20.   Admit or deny that the substance and/or vomit Plaintiff slipped on had been on the floor
      for more than three minutes.

21.   Admit or deny that the substance and/or vomit Plaintiff slipped on had been on the floor
      for more than four minutes.

22.   Admit or deny that the substance and/or vomit Plaintiff slipped on had been on the floor
      for more than five minutes.

23.   Admit or deny that an employee of Defendant saw the incident occur that is the basis of
      this matter.

24.   Admit or deny that Defendant did not warn customers of the substance and/or vomit on the
      floor.

25.   Admit or deny that Defendant called the maintenance department to clean the area prior to
      the occurrence involving Plaintiff.

26.   Admit or deny that Defendant did not post any warning signs to block the area where the
      substance and/or vomit was.

27.   Admit or deny that the maintenance department did not clean the area immediately after
      Defendant notified that there was a substance and/or vomit on the floor.

28.   Admit or deny that the maintenance department cleaned the area after Plaintiffs incident
      occurred.

29.   Admit or deny that Defendant had cameras recording the store at the time of the incident.

30.   Admit or deny this is not the first time someone has fallen at the premises of Defendant
      due to objects/substances on the floor in the area of the premises where Plaintiffs incident
      occurred.




Requestfor Admissions to Defendant                                                    Page 4 of 4
El Paso County - 210th District Court                                                           Filed 8/27/2019 3:23 PM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2019DCV3272
                                     IN THE COUNTY COURT AT LAW NUMBER
                                            _____ JUDICIAL DISTRICT COURT
                                                EL PASO COUNTY, TEXAS

              ROSA BARRIENTES,                                 §
                                                               §
                      Plaintiff,                               §
                                                               §
              vs.                                              §   Cause No. 2019-DCV
                                                               §
              WALMART INC.,                                    §
                                                               §
                      Defendant.                               §

                                   FIRST SET OF INTERROGATORIES TO DEFENDANT
                                          AND REQUEST FOR PRIVILEGE LOG

                      TO:     DEFENDANT WALMART INC.

                      You are hereby served with Interrogatories pursuant to the Texas Rule of Civil Procedure

              197 to be answered in writing under oath. Your answers are to be preceded by the Interrogatory

              to which the answer pertains. The answers are to be signed and verified by the persons making

              them. You are to respond to these interrogatories FIFTY-ONE (51) DAYS after service. If you

              object or assert a privilege in answering these Interrogatories, any Interrogatory or part thereof,

              you shall serve your objection upon Plaintiff in writing within FIFTY-ONE (51) DAYS after

              service. You are hereby advised that an evasive or incomplete answer is to be treated as a failure

              to answer. You are expected to supplement your answers in accordance with the Texas Rules of

              Civil Procedure. If you fail to answer these Interrogatories as set forth above and in accordance

              with the Texas Rules of Civil Procedure, then Plaintiff will move that sanctions be imposed against

              you pursuant to the Texas Rules of Civil Procedure. Pursuant to Tex. R. Civ. P. 196.4 you are

              requested to produce any of the above information that exists in electronic or magnetic data.

                      You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

              within the time required, or that is obscured by numerous unfounded objections, is waived
unless the court excuses the waiver for good cause shown.

       PRIVILEGE LOG- Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) days after ■

date hereof.

                                                   Respectfully submitted,

                                                   Scherr & Legate, PLLC
                                                   Attorneys for Plaintiff
                                                   109N. Oregon, 12th Floor
                                                   El Paso, Texas 79901
                                                   (915) 544-0100 (Voice)
                                                   (915) 532-1759 (Facsimile)
                                                   RRamos@ScherrLeuate.com

                                                   /s/ Rodrieo V. Ramos
                                                   RODRIGO V. RAMOS
                                                   State Bar No. 00794494




First Set ofInterrogatories to Defendant and Requestfor Privilege Log            Page 2 of 4
                                     INTERROGATORIES

1.     Describe this Defendant. Please include information on the State of Incorporation, if any,
       date of incorporation, address of Defendant's registered office within such state, and the
       address of Defendant's principal place of business.

2.     Describe with particularity the relationships and agreements between the named Defendant
       and any other person, firm or entity with regard to the ownership, maintenance, inspection
       and repair of the premises made the subject of this suit.

3.     Please describe how Plaintiffs alleged occurrence happened, giving all events in detail in
       the order in which they occurred, before, at the time of, or after the occurrence, which had
       any bearing on the cause and manner of the happening of the occurrence.

4.     Please state what precautions, if any, were taken by you or any agent or employee of any
       Defendant, on the date of, prior to, and after the date of the Plaintiffs alleged occurrence,
       to prevent injuries to users and invitees of the area where the occurrence happened.

5.     Please describe in detail each action or activity of the Plaintiff from the time you or any
       agent or employee of any Defendant first observed the Plaintiff before, at, and subsequent
       to the time of the occurrence.

6.     Please state whether and what assistance was rendered to the Plaintiff immediately after
       the Plaintiff s occurrence, particularly with regard to the physical condition of the Plaintiff
       (any obvious signs of bleeding, bruises, cuts or other physical injury), the emotional and
       mental condition of the Plaintiff (crying, talking, complaining of pain or otherwise
       mentally disturbed), and the appearance of the Plaintiff clothing (disarranged, torn, dirty
       or otherwise).

7.     Please state the name, address and phone number of each person who inspected the
       premises made the basis of this lawsuit within thirty (30) minutes of this incident, their
       employment, date, date of termination of employment, if any, qualifications, job title and
       other pertinent employment information.

8.     Describe any examination or inspection made by you or any agent or employee of yours,
       of the premises where the Plaintiff alleges that the occurrence happened prior to the alleged
       occurrence, including whether there was an in store video of the area in question at the time
       of the incident, the date and time of the day of such examination or inspection (including
       whether you reviewed the in store video and what it showed), the identification, including
       the name and address of the person or persons making such examination or inspection, the
       complete details of what such examination or inspection consisted, the complete details of
       what such examination or inspection revealed or showed, and the complete details of each
       and every act or activity done or undertaken by you or any agent or employee of any
       Defendant as a result of any condition or circumstance disclosed by such examination.




First Set of Interrogatories to Defendant and Requestfor Privilege Log                   Page 3 of 4
9.     Identify the store manager, store greeter, storekeeper and any and all other persons with
       responsibility for maintenance of the premises at the time of the alleged occurrence, and
       please state fully what arrangements Defendant had for use, instruction and the
       maintenance of the premises at the time of the alleged occurrence.

10.    Please state in detail each act or omission by each person which you contend contributed
       to cause the alleged occurrence.

11.    Please give the substance of any and all conversations, communications, or statements
       made by or between the Plaintiff and you or any agent or employee of any other Defendant
       relative to the alleged occurrence.

12.    Please give the name and address of anyone (except an expert who will not testify at trial)
       who took or prepared the following photographs or videotapes that you possess or control,
       your attorney possesses or controls, or any agent of you or your attorney possesses or
       controls:

       a.     Photographs or videotapes showing any injury alleged to have been caused by the
              incident mentioned in the complaint; and photographs or videotapes showing the
              Plaintiff (including in store video);
       b.     State the number of photographs taken.
       c.     State the date when each photograph was taken.
       d.     State the name, address and phone number of the person conducting any type of
              surveillance of Plaintiff.

13.    Describe in detail any facts you know which are inconsistent with the testimony,
       interrogatories, or information propounded to you by the Plaintiff.

14.    For each claim in the past five years at the location where the incident happened in El Paso,
       Texas where it was alleged that you were negligent when a customer got injured in one of
       your stores, describe the following:

       a.     The name, address and phone number of the custodian of all incident reports,
              accident reports and investigative files, the circumstances concerning the injury,
              findings, judgment and settlements thereon.
       b.     The name and address of the Plaintiff;
       c.     The date of such injury or incident;
       d.     Style and location of the lawsuit;
       e.     Name and address of Plaintiff(s) attorney;
       f.     Nature of Plaintiff(s) injuries; and
       g-     The basis upon which you denied responsibility.

15.    What is Defendant’s policy regarding how often the floors are checked for spills or other
       items/objects and/or substances on the floor?



First Set of Interrogatories to Defendant and Requestfor Privilege Log                  Page 4 of 4
El Paso County - 210th District Court                                                        Filed 8/27/2019 3:23 PM
                                                                                                     Norma Favela Barceleau
                                                                                                                District'Clerk
                                                                                                             El Paso County
                                                                                                              2019DCV3272
                                    IN THE COUNTY COURT AT LAW NUMBER
                                           ____ JUDICIAL DISTRICT COURT
                                              EL PASO COUNTY, TEXAS

              ROSA BARRIENTES,                               §
                                                             §
                      Plaintiff,                             §
                                                             §
              vs.                                            §   Cause No. 2019-DCV
                                                             §
              WALMART INC.,                                  §
                                                             §
                      Defendant.                             §

                           PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                       DOCUMENTS AND THINGS TO DEFENDANT AND PRIVILEGE LOG

                              TO:       DEFENDANT WALMART INC.

                      Pursuant to the Texas Rule of Civil Procedure 192.3(b), you are hereby requested to

              produce for inspection, copying or photographing, the following documents or tangible things,

              including: "papers, books, accounts, drawings, graphs, charts, photographs, electronic or video

              tape recordings, data, and data compilations that constitute or contain matters relevant to the

              subject matter of the action. Furthermore pursuant to Texas Rule of Civil Procedure 196 you are

              required to produce the requested documents or tangible things within your possession, custody

              and control by 10:00 a.m.

              FIFTY-ONE (51) DAYS AFTER SERVICE AT:

                      SCHERR & LEGATE, PLLC.
                      109N. Oregon, 12th Floor
                      El Paso, Texas 79901
                      (915) 544-0100

                      All documents and things produced pursuant to this REQUEST shall be in original and

              unaltered form except, where designated in the specific REQUEST, photocopies may be

              substituted.
        Further, all documents and tangible things must be produced "as they are kept in the usual

course of business" and shall be labeled "to correspond with the categories in the request," as

provided in Texas Rule of Civil Procedure 196.3 (c).

        Further you are hereby required to respond and supplement this Request as mandated by

Rule 193. If you fail to respond accordingly to this REQUEST or fail to supplement your response

to this REQUEST, Plaintiff will seek sanctions pursuant to Rule 215.

        Your failure to produce any item requested herein will be subject to a Motion to Strike or

Suppress any such item not produced which you attempt to use at trial either as an exhibit or as

evidence.

        Further, compliance with Rule 196 is expected and requested and in that regard, you shall

serve a written response which shall state, with respect to each item or category of items, that

inspection or other requested action will be permitted as requested, and that you shall thereafter

comply with the Request, except only to the extent that you made objections in writing as to

particular items, or categories of items, stating specific reasons why discovery should not be

allowed.

        Further you are requested to organize the documents requested and label them to

correspond with the categories in the request.

       Pursuant to Tex. R. Civ. P. 196.4 you are requested to produce and reduce to printed form

all information that exists in electronic or magnetic data.

       You are hereby put on notice that pursuant to Rule 193.2(e), an objection that is not made

within the time required, or that is obscured by numerous unfounded objections, is waived

unless the court excuses the waiver for good cause shown.

       You are hereby put on notice to produce to Plaintiff pursuant to Tex. R. Evidence 609 all



First Requestfor Production of Documents and Things to Defendant                      Page 2 of 6
evidence of any listed witness.

       PRIVILEGE LOG - Pursuant to Texas Rules of Civil Procedure 193.3(b), Plaintiff

requests that Defendant identify the information and material withheld. Demand is hereby made

that the identity of the information and material withheld be done FIFTY-ONE (51) days after

date hereof.

                                                  Respectfully submitted,

                                                  Scherr & Legate, PLLC
                                                  Attorneys for Plaintiff
                                                  109N. Oregon, 12th Floor
                                                  El Paso, Texas 79901
                                                  (915) 544-0100 (Voice)
                                                  (915) 532-1759 (Facsimile)
                                                  RRamos@ScherrLeaate.com

                                                  /s/ Rodrigo V. Ramos
                                                  RODRIGO V. RAMOS
                                                  State Bar No. 00794494




First Requestfor Production of Documents and Things to Defendant                  Page 3 of 6
                                  ITEMS TO BE PRODUCED

1.     Store video of the area of Plaintiffs injury for the date of this incident.

2.     Any photographs, drawings, sketches, video recordings, motion pictures, tapes, recordings,
       graphic depictions or other tangible evidence concerning the scene of the occurrence
       involved in this case or the parties or witnesses to this case.

3.     All investigation reports, incident reports, accident reports, statements by witnesses (oral
       or recorded) concerning the accident made the subject of this suit which were made prior
       to the notice of a claim from Plaintiffs attorney.        _

4.     The manager’s report regarding the accident.

5.     Any employees’ report regarding this incident.

6.     Any photographs and videotapes of any surveillance of Plaintiff.

7.     Inspection and photographing of the area of the occurrence made the subject of this suit.

8.     Any documents containing the name, address and telephone number of each employee,
       agent or representative of Defendant on the area of the premises at the time of the
       occurrence made the subject of this suit.

9.     All maintenance records and reports concerning the location made the subject of this suit.

10.    All notices, citations, letters, demands, applications, court orders, findings and other
       tangible items from or to any governmental entity concerning the floor/area conditions,
       building code violations, health department violations and citations, OSHA notices, safety
       violations and other condition or improvements for this facility.

11.    All management contracts and maintenance agreements for the area made the subject of
       this suit.

12.    The Declaration Sheet and policy of insurance insuring Defendant in this claim and any
       excess policies.

13.    All statements made by Plaintiff.

14.    All estimates, work orders, invoices, contracts, inspection reports and pictures of the site
       of this incident on Defendant's premises made the subject of this suit.

15.    The accident report made by Plaintiff.

16.    All investigation reports, incident reports, accident reports, statements and any witnesses
       concerning any other slip and fall complaints, incidents, and/or claims against this


First Request for Production of Documents and Things to Defendant                      Page 4 of 6
       Defendant in El Paso, Texas. For each claim against you where it was alleged that someone
       was injured due to a slip and fall and/or a substance on the floor, please provide:

       a.     Copy of all incident reports, accident reports and investigative files.
       b.     Copies of all pleadings, judgments and settlements thereon.
       c.     Any documents which reflect the name and address of the Plaintiff.
       d.     Any documents which reflect the date of the lawsuits.
       e.     Any documents which reflect the style and location of the lawsuit.
       f.     Any documents which reflect the name and address of Plaintiffs attorney.
       g-     Any documents which reflect the nature of Plaintiffs injuries.

17.    Any documents showing the names, addresses and telephone numbers of all persons with
       knowledge of relevant facts regarding any matter in any way related to the issues involved
       in this lawsuit. This includes investigators and insurance adjusters who have taken
       statements or photographs or other action in this case.

18.    Any documents showing the names, addresses, qualifications and telephone numbers of all
       expert witnesses who you will call to testify or whose work product forms a basis either in
       whole or in part of the opinion of an expert who is to be called as an expert. Produce any
       and all reports, mental impressions, opinions, notes, resumes, physical models,
       compilations of data, statement or other written materials of any kind from any expert
       witness who will testify in this case or whose work product forms a basis either in whole
       or in part of the opinion of an expert who is to be called as an expert. If the discoverable
       factual observations, test, supporting data, calculations, photographs or opinion of any such
       expert witness who will be called as a witness have not been recorded or reduced to tangible
       form, those matters are hereby requested to be reduced to tangible form and produced.

19.    Any manual processes, procedure or brochure concerning inspection, cleaning or
       maintenance of the area.

20.    Any rules, regulations, policy or manual concerning cleaning of the area.

21.    The daily work record of persons responsible for maintenance of the area.

22.    All medical records of Plaintiff received by Defendant.

23.    Pursuant to Texas Rules of Evidence 609, please provide any documents or other
       information you have which suggests Plaintiff(s), Defendant(s), or any witness identified
       in this lawsuit, including expert and consulting witnesses, has been convicted of a crime
       which was a felony or one which involved moral turpitude. Please state the nature of the
       crime, date of conviction, court/county of conviction, disposition, and if probation was
       imposed, please state if the probation was successfully completed.

       PURSUANT TO TEXAS RULES OF EVIDENCE 609, THIS IS YOUR ADVANCE
       WRITTEN NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE
       INFORMATION ABOUT YOUR CRIMINAL HISTORY AT THE TRIAL OF THIS


First Requestfor Production of Documents and Things to Defendant                       Page 5 of 6
       LAWSUIT.

24.    Any deposition transcripts, trial transcripts or other recorded testimony of witnesses, listed
       by Plaintiff.

25.    Any and all electronic or magnetic data concerning any of the items requested in any
       request for production served upon Defendant is hereby requested to be produced in the
       specific form of printed material, pursuant to Texas Rules of Civil Procedure 196.4.

26.    All correspondences sent by Defendant and their representatives to Plaintiff’s health care
       providers.

27.    All written information and correspondences from Plaintiffs healthcare providers.

28.    Any witness statements of the incident.




First Requestfor Production of Documents and Things to Defendant                        Page 6 of 6
El Paso County - 210th District Court   .                                                    Filed 8/27/2019 3:23 PM
                                                                                                     Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                              2019DCV3272
                                     IN THE COUNTY COURT AT LAW NUMBER
                                            ____ JUDICIAL DISTRICT COURT
                                               EL PASO COUNTY, TEXAS

              ROSA BARRIENTES,                                 §
                                                               §
                      Plaintiff,                               §
                                                               §
              vs.                                              §   Cause No. 2019-DCV
                                                               §
              WALMART INC.,                                    §
                                                               §
                      Defendant.                               §

                                                    JURY REQUEST

                      On this the 27th day of August, 2019, the Plaintiff having demanded a jury, it is hereby

              ordered that the above styled and numbered cause be placed upon the jury docket on payment of

              the jury fee herein.

                                                                   Respectfully submitted,

                                                                   Scherr & Legate, PLLC
                                                                   Attorneys for Plaintiff
                                                                   109 N. Oregon, 12th Floor
                                                                   El Paso, Texas 79901
                                                                   (915) 544-0100 (Voice)
                                                         O         (915) 532-1759 (Facsimile)
                                                         ; ►
                                                                   RRamos@ScherrLegate.com

                                                                   /s/ Rodriso V. Ramos
                                                                   RODRIGO V. RAMOS
                                                                   State Bar No. 00794494
El Paso County - 210th District Court                                                           Filed 10/4/2019 2:25 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2019DCV3272
                                        IN THE 210TH JUDICIAL DISTRICT COURT
                                              EL PASO COUNTY, TEXAS

            ROSA BARRIENTES,                                   §
                                                               §
                       Plaintiff,                              §
                                                               §
            v.                                                 §     Cause No. 2019DCV3272
                                                               §
            WALMART INC.,                                      §
                                                               §
                       Defendant.                              §
                                                               §
                                                               §

                           DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:
                     Defendant WALMART INC. (proper entity being Wal-Mart Stores Texas, LLC) files its

            Answer to Plaintiff’s Petition ("Petition"), and in support thereof would respectfully show the Court

            as follows:

                                                               I.
                                                    GENERAL DENIAL
                     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies all material

            allegations contained in Plaintiff’s Petition and demand strict proof thereof as required by law.

                                                              II.
                                                         DEFENSES
            A.       The acts and omissions of certain non-parties to this lawsuit were the sole proximate cause of

            the occurrence and any alleged injuries or damages claimed by Plaintiff.

            B.       To the extent Plaintiff suffered any injuries or damages as described in Plaintiff’s Amended

            Petition, which Defendant denies, those injuries and damages were proximately caused by the acts or

            omissions of persons and/or entities over whom Defendant has no control and for whom Defendant

            has no liability.



            14475-479 / 14477703
C.     Plaintiff’s injuries and damages, if any, may have resulted from pre-existing and/or unrelated

condition(s), and thus were not proximately caused by the occurrence made the basis of this lawsuit.

D.     Plaintiff’s injuries and damages, if any, may have resulted from subsequent events or

conditions that constitute new and intervening causes, which were not proximately caused by

Defendant.

E.     Plaintiff’s injuries and damages, if any, may have been the result of an unavoidable accident

as that term is defined and recognized by law.

F.     The injuries and damages sustained by Plaintiff, if any, can be attributed to several causes and

accordingly should be apportioned among the various causes according to the respective contributions

of such causes to the harm sustained.

G.     Defendant pleads Texas Civil Practice and Remedies Code Section 41.0105, which limits

Plaintiff’s recovery of medical expenses.

H.     Defendant pleads the provisions of the Texas Finance Code, Section 304.1045, which

prohibits the recovery of prejudgment interest on any award of future damages.


I.     Plaintiff's recovery for lost earnings, lost earning capacity, or other pecuniary loss, if any, must

be limited to the net loss after reduction for income tax payments or unpaid tax liability pursuant to

federal income tax law pursuant to Tex. Civ. Prac. & Rem. Code Section 18.091(a).
                                                III.
                                    AFFIRMATIVE DEFENSES
       In the alternative, and without waiving the foregoing, Defendant asserts the following

affirmative defenses:

A.     Plaintiff’s injuries and damages, if any, may have been proximately caused by Plaintiff’s own

negligence, which bars recovery or, in the alternative, reduces it proportionately.
B.     To the extent Plaintiff failed to act reasonably to mitigate alleged damages, if any, Defendant

is not responsible for any damages that could have been avoided.

                                                IV.

                                           JURY DEMAND

       Defendant requests trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant pray to the Court that it be

allowed to go hence without day and with its costs.

                                                      Respectfully submitted,

                                                      MOUNCE, GREEN, MYERS,
                                                      SAFI, PAXSON & GALATZAN
                                                      A Professional Corporation
                                                      P. O. Drawer 1977
                                                      El Paso, Texas 79999-1977
                                                      Phone: (915) 532-2000
                                                      Telefax: (915) 541-1597
                                                      enriquez@mgmsg.com

                                                    By: ___/s/ Laura Enriquez______
                                                           Laura Enriquez
                                                           State Bar No. 00795790
                                                   Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 4th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the clerk
of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), and served electronically to
the following counsel of record:

       Rodrigo V. Ramos
       Scherr Legate, PLLC
       109 North Oregon, 12th Floor
       El Paso, Texas 79901
       (915) 544-0100

                                                             __/s/ Laura Enriquez________
                                                             Laura Enriquez
El Paso County - 210th District Court                                                          Filed 10/4/2019 2:25 PM
                                                                                                      Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                2019DCV3272
                                        IN THE 210TH JUDICIAL DISTRICT COURT
                                               EL PASO COUNTY, TEXAS

             ROSA BARRIENTES,                                  §
                                                               §
                       Plaintiff,                              §
                                                               §
             v.                                                §    Cause No. 2019DCV3272
                                                               §
             WALMART INC.,                                     §
                                                               §
                       Defendant.                              §
                                                               §
                                                               §

                                DEFENDANT’S JURY DEMAND AND SUBMISSION OF FEE
                       COMES Defendant WALMART INC., (proper entity being Wal-Mart Stores Texas,

              LLC) having filed with the clerk of the court a written request for jury trial in compliance with

              Texas Rule of Civil Procedure 216(a), herewith deposit with the clerk the jury fee of FORTY

              DOLLARS ($40.00). The clerk, pursuant to Texas Rule of Civil Procedure 216(b), is requested

              to promptly enter a notation of payment of such fee upon the court's docket sheet.

                                                                   Respectfully submitted,

                                                                   MOUNCE, GREEN, MYERS,
                                                                   SAFI, PAXSON & GALATZAN
                                                                   A Professional Corporation
                                                                   P. O. Drawer 1977
                                                                   El Paso, Texas 79999-1977
                                                                   Phone: (915) 532-2000
                                                                   Telefax: (915) 541-1597
                                                                   enriquez@mgmsg.com

                                                                   By: ___/s/ Laura Enriquez________
                                                                          Laura Enriquez
                                                                          State Bar No. 00795790
                                                                          Attorneys for Defendant




              14475-479 / 1477705
                                 CERTIFICATE OF SERVICE

        In compliance with Texas Rule of Civil Procedure 21a (e), I certify that on this 4th day of
October 2019, a true and correct copy of the foregoing document filed electronically with the
clerk of the court in accordance with Texas Rule of Civil Procedure 21 (f)(1), is served on the
party or attorney electronically pursuant to Texas Rule of Civil Procedure 21a (a)(1), or if the
email address of the party or attorney is not on file with the electronic filing manager then
service is accomplished pursuant to Texas Rule of Civil Procedure 21a (a)(2).

        The following parties or attorney(s) are served with the foregoing document:

         Rodrigo V. Ramos
         Scherr Legate, PLLC
         109 North Oregon, 12th Floor
         El Paso, Texas 79901
         (915) 544-0100



                                                     _/s/ Laura Enriquez_____
                                                     Laura Enriquez




14475-479 / 1477705
